Abatement Order filed July 10, 2018




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00479-CV
                                    ____________

          EMMALINE WILEY AND ALL OCCUPANTS, Appellants

                                          V.

                   DEL PAPA COMMUNITY, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1062543

                             ABATEMENT ORDER

      On November 25, 2015, this court ordered appellants to file a brief on or
before December 9, 2015. No brief was filed.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until July 31, 2018. The appeal will be reinstated on this court’s active
docket at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion.
      Unless appellant files a brief on or before July 31, 2018, the court will
reinstate the appeal and dismiss for want of prosecution. See Tex. R. App. P. 42.3(b).



                                   PER CURIAM